 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         )    Case No. 18CR5368-H
                                                       )
12                                Plaintiff,           )
                                                       )    Booking No. 72981-298
                           v.                          )
13                                                     )
                                                       )    JUDGMENT AND ORDER
14   CESAR JUAREZ-SUAREZ (1),                          )
                                                       )    OF DISMISSAL
15                                Defendant.           )
                                                       )
16                                                     )
17
18          Based upon the unopposed motion of the United States, the Court grants the
19   Government’s motion to dismiss without prejudice the Information in the above entitled
20   case against Defendant Cesar Juarez-Suarez. The Defendant is hereby discharged and
21   the bond is hereby exonerated as to this case only. 1
22          IT IS SO ORDERED AND ADJUDGED.
23
24          DATED: January 7, 2019               ________________________________
                                                 HONORABLE MARILYN L. HUFF
25
                                                 UNITED STATES DISTRICT JUDGE
26
27          1
              If the bond was secured by a cash deposit and/or property, defense counsel must prepare an
28   order to disburse funds and/or release collateral and submit the proposed order, pursuant to General
     Order 635 (S.D. Cal. February 6, 2014), to the Magistrate Judge who set the bail conditions.
                                                     -1-
